Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38n contains a Markush group using the word “or” and should read “and”.  Appropriate correction is required.
 
Election/Restrictions
Amended claims 48-54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 48-54 are directed to methods related to the elected method of propagating MSCs. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the method of claim 48 requires differentiation of propagated cells which have a different mode of operation from MSCs and they do not overlap in scope and are not obvious over one another. The additional 
Claim 58 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 58 belongs to non-elected Group II which includes claim 39. Claim 58 was inadvertently omitted from the previous office action. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48-54 and 58 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 38,40-44 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for propagating MSCs comprising isolating cells from a tissue or organ, incubating the cells in a medium comprising FasL at a concentration of 50 ng/mL for 14 days or 20 ng/mL for 6 days to propagate MSCs, does not reasonably provide enablement for obtaining a propagatory effect using TNF, TRAIL or TWEAK or using FasL at any concentration at a single passage at any time frame over 3 days.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention appears to relate to discovery of a mechanism of action of FasL. The specification and art at the time of filing (Askenasy, of record, for example), teach FasL, TNF-a, TRAIL and TWEAK as apoptosis inducers in non-MSC cells. Thus, these compounds are useful in removing unwanted non-MSCs from a heterogenous population that comprises desired MSCs. Page 23 of the specification states, “….the number of dead cells in the group 
Claim 38, as amended, is drawn to a method for propagating MSCs comprising isolating cells from a tissue or organ, incubating the cells in a medium comprising a single agent selected from the group consisting of FasL, TNF-a, TRAIL and TWEAK for at least 3 days, thereby propagating and obtaining cell population enriched with MSCs.
The specification teaches culture of MSCs in 50 ng/ml of FasL for 3 or 14 days (page 21). Table 1 shows that at 3 days of culture, the number of cells was lower than the control while at 14 days it was higher.  Page 23 teaches treatment of cells with 20 ng/mL for 6 days to increase cell yield. The specification does not teach propagatory effects of the other claimed apoptotic factors, TNF, TRAIL and TWEAK.
	Askenasy (USPGPUB 2010/0040582; IDS) and Rippo (2013; IDS) each teach that FasL has pleiotropic effects with lower concentrations having positive effects on MSCs and negative, apoptotic effects at higher concentrations. Accordingly, Applicant has posed such arguments in their Remarks to the previous rejection using Askenasy as a reference under 35 USC 102a2. 
The claims are not limited with regard to the concentration of the four recited factors which are known and accepted in the instant specification and previously pending claims, to be proapoptotic factors. The specification and the art has discussed the pleiotropic effects of FasL and that FasL has a different, propagatory effect on MSCs at low concentrations. The specification supports use of 20 ng/ml FasL for 6 days and 50 ng/ml FasL for 14 days to increase cell yield. He specification does not support such a use or effect of TNF, TRAIL or multiple passages and effective in a days or weeks time frame. 
Given these factors the specification is not enabled for the full breadth of the claims with regard to the agent, concentration and time frame. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 38,40-42,47-51 under 35 U.S.C. 102a2 as being anticipated by USPGPUB 20100040582 (Askenasy) is withdrawn because claim 38 now requires incubation for 3 days with a single agent which is an embodiment not specifically taught by Askenasy. However, it is pointed out that not all of Applicant’s arguments were persuasive. 
For example, Applicant argues that Askenasy focuses on apoptosing non-stem cells while the instant invention is focused on propagating stem cells (see page 9 of the response dated 12/16/2020). 

Claim(s) 38, 40-44 and 47 are rejected under 35 U.S.C. 102a2 as being anticipated by Rippo (2013, Cell Death and Disease, 4,e594, pages 1-10).
With regard to claim 38, Rippo taught treatment of human MSCs with 0.1 to 5 ng/ml FasL (claim 40) for 2,4,6 and 14 days (meeting the limitations of claim 42-43). Rippo found that all doses of FasL, except the highest, enhanced cell proliferation and the effect persisted at 14 days. Thus, Rippo taught propagating MSCs with FasL for at least 3 days to propagate the 
With regard to claim 41, Rippo taught carrying out culture with FasL in adipogenic medium, which comprises the hormone insulin (see page 4, col. 2). With regard to claim 44 requiring that cells be cultured prior to addition of FasL, Rippo teaches that addition of FasL is at d0 and does not negate that cells are not maintained in culture prior to the addition. In fact, it would be standard procedure to plate the cells and culture prior to experimentation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632